 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TOU VANG XIONG,                                   No. 1:19-cv-00569-DAD-SKO (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   S. HATTON, Warden,                                PETITION FOR WRIT OF HABEAS
                                                       CORPUS
15                      Respondent.
                                                       (Doc. No. 28)
16

17

18           Petitioner Tou Vang Xiong is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 22, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that the pending petition for federal habeas relief be denied on

23   the merits. (Doc. No. 28.) The findings and recommendations were served upon both parties and

24   contained notice that any objections thereto were to be filed within thirty (30) days from the date

25   of service of the order. After requesting and receiving several extensions of time to file

26   objections, petitioner filed timely objections on February 18, 2020. (Doc. Nos. 29, 30, 31, 32,

27   34.)

28   /////
                                                      1
 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 3   objections, the court concludes that the findings and recommendations are supported by the

 4   record and proper analysis.

 5           In his objections, petitioner reiterates arguments that had already been addressed in the

 6   pending findings and recommendations. (Doc. No. 34.) The only arguably new assertion by

 7   petitioner in his objections is his argument that he was prejudiced by the withdrawal of his not

 8   guilty by reason of insanity (“NGI”) defense in state court because it would not have failed

 9   despite California Penal Code § 29.8, which provides that the defense “shall not be found by the

10   trier of fact solely on the basis of a[n] . . . addiction to, or abuse of, intoxicating substances.”

11   (Doc. No. 34 at 13.) Petitioner now argues that his NGI defense was not only supported by his

12   methamphetamine-induced psychosis but also allegedly by a speech impediment and injuries he

13   sustained from a car accident. (Doc. No. 34 at 13.) Aside from the fact that petitioner 1) fails to

14   explain how a speech impediment and injuries sustained from a car accident contributed to his

15   alleged insanity, and 2) withdrew his NGI plea in open court (Doc. No. 28 at 33), the state court’s

16   determination that petitioner’s NGI plea could not be supported under California law is binding

17   on this court. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a

18   federal habeas court to reexamine state-court determinations on state-law questions.”) (See Doc.

19   No. 28 at 25.) Therefore, the undersigned concludes that petitioner’s objections present no

20   grounds for questioning the magistrate judge’s analysis.
21           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

22   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

23   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

24   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

25   (2003). Moreover, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

26   court issue or deny a certificate of appealability when entering a final order adverse to a
27   petitioner. See also Ninth Circuit Rule 22-1(a).

28   /////
                                                         2
 1           If, as here, a court denies a petition for a writ of habeas corpus, the court may only issue a

 2   certificate of appealability when “the applicant has made a substantial showing of the denial of a

 3   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

 4   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

 5   should have been resolved in a different manner or that the issues presented were ‘adequate to

 6   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

 7   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 8           In the present case, the court concludes that petitioner has not made the required

 9   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

10   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

11   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

12   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

13   a certificate of appealability.

14           Accordingly:

15           1.      The findings and recommendations filed on November 22, 2019 (Doc. No. 28) are

16                   adopted in full;

17           2.      The petition for writ of habeas corpus (Doc. No. 1) is denied;

18           3.      The Clerk of the Court is directed to close this case; and

19           4.      The court declines to issue a certificate of appealability.

20   IT IS SO ORDERED.
21
         Dated:     April 9, 2020
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        3
